Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “a system comprising a control system configured to control operation of a vehicle system, the control system including one or more processors configured to control operation of the vehicle system according to a trip plan of the vehicle system over a trip of the vehicle system, the one or more processors also configured to: receive operational settings of the trip plan; input the operational settings into a system model of the vehicle system to determine a reference metric of the vehicle system; and compare the reference metric to a system-handing metric of the vehicle system.” 
The claim falls within one of the four statutory categories of invention since the claim is directed to a system having one or more processor that is configured to carry out a number of tasks, therefore, is a directed to an apparatus which is a statutory category of invention.
 claim recites the limitation of “receive operating settings of the trip plan; input the operational settings into a system model of the vehicle system to determine a reference metric of the vehicle system,” which is the concept of an abstract idea of mathematical relationship.  The claim is directed to the judicial exception of an abstract idea of mathematical relationship because the claim is directed to a concept of manipulating existing information, generating additional information, and comparing the existing information with the new information.  In this case, the claim does not include any additional element that integrates the abstract idea into a practical application.
The claim further recites additional elements, such as “one or more processors.”   However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, this additional element cannot integrate a judicial exception into a practical application. The claim is ineligible.
Claims 2-8 are also directed to an abstract idea of mathematical relationship and the claims do not include any additional elements that can make improvement to a functioning of a computer, or any other technology or technical field.
Claim 9 recites the features similar to the features recited in claim 1 except for claim 9 is a method claim.  The claim 9 and its dependent claims 10-16 are also 
Claim 17 recites the features similar to the features recited in claim 1 and 9.  The only difference is that claim 17 further defines “the reference metric” as the following: “the reference metric is calculated using the system model and the one or more operational settings specified by a trip plan of the vehicle system, the system model being a mathematical representation of the vehicle system and including parameters determined based on a route and parameters determined based on the vehicles,” and “modify the operational settings of the trip plan based on one or more difference between the reference metric and the system-handling metric.”  However, these additional elements individually and as in combination with the rest of the claimed limitations do not make any improvement to a functioning of a computer, or any improvement to another technology or technical field.  These additional elements are no more than providing a clarification showing how the “reference metric” is calculated.  In this case, the “reference metric” is calculated using a mathematical model.  The claim further recites the features of “modify the operational settings of the trip plan based on one or more difference between the reference metric and the system-handling metric.”  However, these additional elements do no more than linking the use of the comparison between the reference metric and the system-handling metric.
Claims 18-20 are also directed also directed to an abstract idea of mathematical relationship and the claims do not include any additional elements that can make improvement to a functioning of a computer, or any other technology or technical field.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nandedkar et al. (herein after “Nandedkar”) (US 2013/0268172 A1).
Regarding claim 1, Nandedkar is directed to a system and method for identifying an erroneous speed of a vehicle, comprising: a control system, such as the system shown in figure 1, that control the operation of the vehicle system (100) (Figure 1, .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings as taught in Nandedkar for the purpose of receiving the input size of the wheel as operating settings to determine a reference speed and a derived speed, and comparing the reference metric to the derived speed in order to identify an error of the inputted settings.
 Regarding claim 2, Nandedkar teaches that the reference speed and the derived speed be a same type of metric, which is a speed metric (paragraph 0039).
Regarding claim 3, Nandedkar teaches that the control unit (120) compare the derived speed with the reference speed to determine if the there is an error in the input size of the wheel (110) (paragraph 0036), and may determine a correction to the input size of the wheel (110) (paragraph 0038), and control movement of the vehicle system based on the input size correction (paragraph 0038).
Regarding claims 4, and 5, Nandedkar teaches that the reference speed is calculated by the control unit (120), wherein the reference speed is calculated based on 1-t2 (paragraph 0032), and the input size of the wheel is specified by a trip plan (see at least paragraph 0021).
Regarding claim 6, Nandedkar teaches the vehicle system includes a plurality of vehicles (e.g., the vehicle is a powered rail vehicle, such as a consist of locomotives, a train comprising one or more locomotives, etc.) operatively coupled with each other (paragraph 0017).
Regarding claim 7, Nandedkar the reference metric is a reference speed (see at least paragraph 0029).
Regarding claim 8, Nandedkar teaches that the energy management system (EMS) (128) of the vehicle (102) determines operational settings of the vehicle (102) from a trip plan (300), wherein the speed reference is also derived from the trip plan (see at least paragraphs 0041, 0042, and 0044).
Regarding claim 9, Nandedkar is directed to a system and method for identifying an erroneous speed of a vehicle, comprising: a control system, such as the system shown in figure 1, that control the operation of the vehicle system (100) (Figure 1, paragraph 0017), wherein said the vehicle system (100) includes a consist of locomotives, the control system shown in figure 1 includes a control unit (120) that is configured to receive the input data (e.g, size of one or more wheels (110) of the vehicle (102)) via the input device (112) (paragraph 0020 and 0021), using the input data to determine a reference speed (see at least the abstract) as the vehicle moves, determining derived speed of the vehicle based on the input size of the wheel, comparing the derived speed with a reference speed, identifying an error in the input size of the wheel based on the differences of said speeds.

Regarding claim 10, Nandedkar teaches that the reference speed and the derived speed be a same type of metric, which is a speed metric (paragraph 0039).
Regarding claim 11, Nandedkar teaches that the control unit (120) compare the derived speed with the reference speed to determine if the there is an error in the input size of the wheel (110) (paragraph 0036), and may determine a correction to the input size of the wheel (110) (paragraph 0038), and control movement of the vehicle system based on the input size correction (paragraph 0038).
Regarding claims 12, and 13, Nandedkar teaches that the reference speed is calculated by the control unit (120), wherein the reference speed is calculated based on the distance measurement (208) and time difference t1-t2 (paragraph 0032), and the input size of the wheel is specified by a trip plan (see at least paragraph 0021).
Regarding claim 14, Nandedkar teaches the vehicle system includes a plurality of vehicles (e.g., the vehicle is a powered rail vehicle, such as a consist of locomotives, a train comprising one or more locomotives, etc.) operatively coupled with each other (paragraph 0017)
Regarding claim 15, Nandedkar the reference metric is a reference speed (see at least paragraph 0029).

Regarding claim 17, Nandedkar is directed to a system and method for identifying an erroneous speed of a vehicle, comprising: a control system, such as the system shown in figure 1, that control the operation of the vehicle system (100) (Figure 1, paragraph 0017), wherein said the vehicle system (100) includes a consist of locomotives, the control system shown in figure 1 includes a control unit (120) that is configured to receive the input data (e.g, size of one or more wheels (110) of the vehicle (102)) via the input device (112) (paragraph 0020 and 0021), using the input data to determine a reference speed (see at least the abstract) as the vehicle moves, determining derived speed of the vehicle based on the input size of the wheel, comparing the derived speed with a reference speed, identifying an error in the input size of the wheel based on the differences of said speeds, wherein the reference speed is calculated by the control unit (120), wherein the reference speed is calculated based on the distance measurement (208) and time difference t1-t2 (paragraph 0032), and the input size of the wheel is specified by a trip plan (see at least paragraph 0021).  Nandedkar further teaches that the control unit (120) compare the derived speed with the reference speed to determine if the there is an error in the input size of the wheel (110) (paragraph 0036), and may determine a correction to the input size of the wheel (110) (paragraph 0038), and control movement of the vehicle system based on the input size correction (paragraph 0038).

Regarding claim 18, Nandedkar teaches the vehicle system includes a plurality of vehicles (e.g., the vehicle is a powered rail vehicle, such as a consist of locomotives, a train comprising one or more locomotives, etc.) operatively coupled with each other (paragraph 0017)
Regarding claim 19, Nandedkar the reference metric is a reference speed (see at least paragraph 0029).
Regarding claim 20, Nandedkar teaches that the energy management system (EMS) (128) of the vehicle (102) determines operational settings of the vehicle (102) from a trip plan (300), wherein the speed reference is also derived from the trip plan (see at least paragraphs 0041, 0042, and 0044).
Examiner’s Comment regarding another cited References 
	The U.S. Patent No. US 9,751,542 B2 to Pulliam et al. issued on Sep. 5, 2017, discloses system and method of vehicle system control.  As disclosed by Pulliam, “a reference speed is determined using an off-board-based input speed and an onboard-based input speed.  The off-board-based input speed is representative of a moving speed of the vehicle system and is determined from an off-board device, and the onboard-based input speed is representative of the moving speed of the vehicle system 
	The patent application publication No. US 2016/0339929 (Schoenly reference) discloses a communication system and method, in which a lead vehicle communicate wirelessly communicates a linking message to a remote vehicle.  The linking message includes a unique code, such as a unique vehicle identifier.  The vehicle identifier may be associated with two or more remote vehicles.  Schoenly illustrated that at the remote vehicle that receives the linking message and if the vehicle identifier identifies the remote vehicle, then the remote vehicle may communicate a confirmation message back to the lead vehicle.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TUAN C TO/Primary Examiner, Art Unit 3667